IN THE COURT OF APPEALS OF IOWA

                                     No. 16-0765
                               Filed November 9, 2016


IN THE INTEREST OF X.Z. AND J.Z.
Minor children,

E.Z., Father,
       Petitioner-Appellee,

E.I., Mother,
       Respondent-Appellant.

________________________________________________________________


          Appeal from the Iowa District Court for Black Hawk County, Daniel L.

Block, Associate Juvenile Judge.



          The mother appeals the termination of her parental rights under Iowa

Code chapter 600A. AFFIRMED.



          Joseph G. Martin of Swisher & Cohrt, P.L.C., Waterloo, for appellant

mother.

          Sara A. Kersenbrock of Kersenbrock Law Office, Waterloo, for appellee

father.

          John W. Harris of Law Offices of C. Kevin McCrindle, Waterloo, as

guardian ad litem for minor children.



          Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                           2


POTTERFIELD, Presiding Judge.

       The mother appeals from the district court’s order terminating her parental

rights to two of her children, X.Z., age eleven, and J.Z., age ten. The children’s

father initiated this action in December 2015.

       We conduct a de novo review of termination proceedings under chapter

600A. See In re C.A.V., 787 N.W.2d 96, 99 (Iowa Ct. App. 2010). We defer to

the factual findings of the district court, especially witness-credibility findings, but

we are not bound by them. See In re G.A., 826 N.W.2d 125, 127 (Iowa Ct. App.

2012). In termination proceedings, the best interests of the children involved are

“the paramount consideration,” but we also give “due consideration” to the

interests of the children’s parents. See Iowa Code § 600A.1 (2015). The parent

petitioning for termination has the burden to show the other parent has

abandoned the child. See id. § 600A.8(3)(b); G.A., 826 N.W.2d at 129. The

termination findings must be based on clear and convincing proof. Iowa Code

§ 600A.8.

       Here, the district court terminated the mother’s parental rights pursuant to

Iowa Code section 600A.8(3)(b) and (4). We will uphold the termination if either

one of these grounds is established by clear and convincing evidence. See In re

Voeltz, 271 N.W.2d 719, 723 (Iowa 1978).

       After reviewing the record, we find clear and convincing evidence to

support the court’s termination of the mother’s parental rights under section

600A.8(3)(b). That section provides, in part:

       If the child is six months of age or older when the termination
       hearing is held, a parent is deemed to have abandoned the child
       unless the parent maintains substantial and continuous or repeated
                                               3


           contact with the child as demonstrated by contribution toward
           support of the child of a reasonable amount, according to the
           parent’s means, and as demonstrated by any of the following:
                  (1) Visiting the child at least monthly when physically and
           financially able to do so and when not prevented from doing so by
           the person having lawful custody of the child.
                  (2) Regular communication with the child or with the person
           having the care or custody of the child, when physically and
           financially unable to visit the child or when prevented from visiting
           the child by the person having lawful custody of the child.[1]

Iowa Code § 600A.8(3)(b).

           In making our determination, we do not consider the subjective intent of

the mother. See Iowa Code § 600A.8(3)(c) (stating the subjective intent of the

parent “does not preclude a determination that the parent has abandoned the

child”).

           “[T]he threshold element of ‘substantial and continuous or repeated

contact’ is economic contributions.” In re K.W., No. 14-2115, 2015 WL 6508910,

at *3 (Iowa Ct. App. Oct. 28, 2015) (citing In re W.W., 826 N.W.2d 706, 710 (Iowa

Ct. App. 2012) (discussing “predicate language of section 600A.8(3)(b)”)).

Support of the child in a reasonable amount is not limited to court-ordered

support. See W.W., 826 N.W.2d at 710 (noting that a parent’s failure to make

court-ordered payments are the subject of section 600A.8(4)); see also In re T.K.,

No. 16-0029, 2016 WL 4384869, at *2 (Iowa Ct. App. Aug. 17, 2016) (finding the

father had not made a reasonable contribution to the support of the child even

though the father was current on his court-ordered obligation to pay ten dollars

each month).




1
    Section 600A.8(3)(b) also contains a third subsection which is not at issue in this case.
                                         4


       In the parties’ 2013 dissolution decree, the mother was ordered to pay $25

per week per child in support.      Although she consistently made the ordered

payments in the time leading up to the termination hearing—for all of 2015 and

part of 2014—she still owed $2499.63 in back support. The mother argued that

the amount she was in arrears was largely from the time when she was in jail and

unable to meet her obligation, but “[t]he general rule is that incarceration provides

no excuse for an absent parent’s failure to provide the comfort, guidance, and

support owed by a parent to [her] children.” In re A.M., No. 02-1085, 2003 WL
21696957, at *2 (Iowa Ct. App. July 23, 2003) (citing In re J.L.W., 523 N.W.2d
622, 625 (Iowa Ct. App. 1994)). Additionally, the mother testified that while she

currently had a full-time job at a fast-food restaurant, she had recently filed

paperwork to have the amount of income withheld from each paycheck reduced

and she expected the reduction to take place soon.

       The parents were divorced in mid-2013. At the time of the dissolution, the

mother agreed the father would receive physical care of the children because

she was incarcerated for 190 days for a conviction for driving while barred. The

mother remained in jail until March 2014; there is no evidence in the record that

she maintained contact with the children during the time she was incarcerated.

The mother maintained regular contact and visits with the children after her

release from jail until May 2015. At that time, the Iowa Department of Human

Services (DHS) got involved with the mother and her youngest child—that child is

not at issue in this case—after both tested positive for methamphetamine. Since

DHS became involved with the mother, she has not maintained monthly contact

with either the children or the father. See Iowa Code § 600A.8(3)(b)(1), (2). At
                                          5


the hearing, the mother’s attorney asked if she had any sense of how often she

contacted the children. The mother answered:

               Every holiday. I’ve sent text messages. I’ve contacted—I’ve
        tried to call [the children’s stepmother] numerous times and usually
        they don’t answer their phone. I’ve—and even if I didn’t try to
        contact them, they’ve had my phone number this whole time and
        not one time did they try to contact me . . . .

       In determining whether the mother has maintained at least monthly

contact, we do not consider the mother’s claim that the father and stepmother

have not contacted her about the children. See id. § 600A.8(3)(c) (“In making a

determination [about abandonment], the court shall not require a showing of

diligent efforts by any person to encourage the parent to perform the acts specific

in paragraph ‘a’ or ‘b’.”). At the hearing, the father testified that his current wife

has tried to set up visits with the mother and the children, including church visits

and visits with extended family, and the mother is the one who failed to show.

He also testified the mother was inconsistent with making contact with the

children, often failing to call the children after she told them she would.

Additionally, the maternal grandmother and grandfather—who had guardianship

of the mother’s youngest at the time of the hearing—testified that they continued

to see the older children and that they have never been told to keep the children

away from the mother during those visits.2

       Although the mother blames the father for her lack of contact with the

children and for his lack of communication with her, we do not find her testimony

credible.   The district court found the mother “was not attending visitations


2
  The grandparents also testified the mother has not maintained monthly contact with
them, in spite of the mother’s testimony to the contrary.
                                          6


regularly” or “complying with agreed upon visitation schedules.” Additionally, we

note that the district court did not make a finding that the father was preventing

the mother from seeing the children; rather, the court found, “Because of [the

mother’s] chaotic lifestyle it is clear that [the father] has not encouraged contact

between the children and [the mother] for the past few years.” We believe the

father has established a statutory ground for termination pursuant to Iowa Code

section 600A.8(3)(b).

       We now turn to the question of whether the father has proved that

termination of the mother’s rights is in the best interests of the children. See In re

R.K.B., 572 N.W.2d 600, 602 (Iowa 1998).              In doing so, we give “due

consideration” to the mother’s interests. See Iowa Code § 600A.1.

       At the time of the hearing, the mother had three pending theft charges.

She testified she believed she would make plea deals which would allow her to

plead guilty to only two of the charges in return for probation and one ten-day jail

sentence. It is unclear if the mother would obtain as lenient sentences as she

expected. Additionally, the mother testified that she had been diagnosed as

bipolar, schizophrenic, and manic depressive, and she was choosing to no longer

take her prescribed medication. The father, the maternal grandmother, and the

maternal grandfather testified that the children no longer trust their mother. They

are tired of being disappointed by her when she fails to follow through with

promised phone calls or visits, and they tend to regress in school and behavior

when those events occur.        The children’s stepmother has been a constant

presence in their life, and she intends to adopt the children if the mother’s rights

are terminated.     Considering all of the above, we believe the father has
                                         7


established that termination of the mother’s parental rights is in the best interests

of the children.

       We affirm the district court’s termination of the mother’s parental rights to

her children X.Z. and J.Z.

       AFFIRMED.